DETAILED ACTOIN

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-15, 17-25, and 27, in the reply filed on 2/16/22 is acknowledged. Applicant has further elected a species of APC induction medium comprising IL-4 and CD40L. Claims 29-34, 36, 40, 43-44, 46-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicant indicates that claims 22-24 read on the elected invention, however, Applicant was required to elect a specific combination of factors from those recited in claims 1 step (b), claim 4, and claims 22-24.  Applicant elected sCD40L and IL-4, which is specifically recited in claim 4, and the claims directed to other distinct combinations or subcombinations (i.e. claims 22-24) are withdrawn from consideration as being directed to non-elected species. 
     	Claims 1-15, 17-21, 25, and 27 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the pool of peptides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 contains the trademark/trade name “G-REX®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a culture device and, accordingly, the identification/description is indefinite.
Claim 12 is indefinite in the recitation that the culture contains 45-65 ng/ml of “IL”.  It is not clear which interleukin is being referenced.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., 2010, in view of Vella et al., 1998 and 2010/0189728. 
Wu et al. teaches a method of producing a cell population comprising antigen specific T cells comprising isolating PBMC from a subject and culturing said PBMC in a culture medium comprising IL-4 and soluble CD40L to produce a first population of cells (B cells, see page 5, in particular).  Wu teaches culturing said B cells in the presence of peptide antigen to produce antigen loaded B cells (i.e. a  second population of cells, see page 6, in particular).  Wu teaches peptide concentrations of lower 25 ug/ml (see page 3, in particular). Wu teaches culturing said second population of B cells with T cells in a culture medium comprising IL-2 to produce activated T cells specific for said antigen  (i.e. CD3+ cell, and a third population of cells, see page 7, in particular).  Wu teaches 6 cells in a well of a 6 well plate (see page 5).  
The reference differs from the claimed invention in that it does not explicitly teach culturing the second population of cells in IL-4, IL-7, and IL-15, nor the specific concentrations of reagents and the specific cell densities of the instant claims.
Vella et al. teach that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culturing antigen specific T cells, and that they can prevent death of activated T cells in vitro (see page 3810, in particular). Likewise, the ‘728 publication teaches antigen specific T cells can be expanded in cytokines including IL-2, IL-4, IL-7, and IL-15 (see page 4, in particular).  The ‘728 publication also teaches that the T cells can be isolated after activation such as by sorting antigen specific cells that bind to HLA/peptide tetramers by FACs (see pages 7-9, in particular).  The ‘728 publication also teaches T cells can be re-stimulated with cytokines to further expand the T cells (i.e. creating a fourth population, see page 4, in particular). The ‘728 publication teaches expanding T cells to viral antigens, including human papilloma virus (see paragraph 32, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include IL-4, IL-7, and IL-15, as taught by Vella and the ‘728 publication, in the T cell cultures of Wu. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Vella et al. and the ‘728 publication teach that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culture antigen specific T cells for inducing expansion, and that they can also prevent death of activated T cells in vitro.  
6 cells in a well of a 6 well plate which, given the size of a 6 well plate, would be close to the recited range of 4-6 x 106/cm2.  Furthermore, even though Wu’s culture time frame encompasses a 3 or 16 day cultures, as set forth above, it would nevertheless also be obvious to optimize the culture timeframe. Short culture times could readily be envisioned based on Wu suggestion of timeframes of “up to” 54 days.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding claim 20, Wu does not teach including the APC medium comprising IL-4 and CD40L in the peptide pulsing step, however, this would be an obvious modification to the method of Wu. For example, the ordinary artisan would be motivated to include the factors to maintain optimal viability and function of the B cells during culture with the peptides.  Alternatively, it would be obvious modification to add the peptides directly to the sCD40L and IL-4 containing B cells cultures as a matter of convenience and to avoid further manipulations of the cells. This would be well within the purview of the ordinary artisan and is an obvious peptide pulsing step known in the art.  See for example, the ‘728 publication which teaches pulsing APCs (dendritic cells) with peptide antigens in the presence of growth and differentiation factors (GM-CSF and iL-4, see page 12, in particular). 
Regarding claim 18, it would be obvious to isolate the T cells of Wu et al. as taught by the ‘728 publication, in order to remove contaminating B cells and provide a more pure population of antigen specific T cells for analysis. 
KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claim 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Schluns et al., 2003, and Tan et al., 2002.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references do teach performing further restimulations of the T cells,  but differ from the claimed invention in that they do not explicitly teach further expanding the cells in a medium comprising IL-7 and IL-5, but not IL-4. 
 Schluns teaches that IL-2, IL-4, IL-15 and IL-7 all play a role in the induction phase of T cell proliferation, but that it is IL-15, and IL-7 in particular, that are important in the later phases of T cell differentiation contributing to maintenance of a memory phenotype.  See also Tan, which teaches that homeostatic memory CD8 T cell proliferation requires IL-7 and IL-15, but not IL-4. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Schluns and Tan to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to include IL-7 and IL-15 but not IL-4 in later rounds of T cell cultures since the references teach that IL-2 and IL-4 are more important in induction phase of T cell expansion, but that IL-7 and IL-15, but not IL-4, are necessary in later phases of T cell maintenance and homeostatic memory proliferation.


Claim 8-10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of US 2009/0136531, WO2015/009604.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in that they do not explicitly teach HPV16/18 E6 and E7 peptide pools. 
 	The ‘531 publication teaches peptides of HPV for stimulating T cells to produce HPV specific T cells that can be used to study HPV specific responses or for immunotherapy. The ‘531 publication teaches CD8 T cells from HPV patients respond to epitopes in HPV16 E6 and E7 (see page 6, in particular). The ‘531 publication also teaches a similar approach can be used for HPV18 (see page 1, in particular).  The ‘531 publication teaches using peptides at concentrations on the order of 10 uM (see page 8, in particular).
Likewise, WO2015/009604 teaches methods of inducing HPV specific T cells, and that useful HPV antigens include HPV16 and HPV18 E6 and E7, and in particular teaches using antigen presenting cells pulsed with HPV16 and HPV18 E6 and E7 peptivator peptide pools (i.e. a pool of peptides covering HPV16 and HPV18 E6 and E7 proteins, see paragraph 89, in particular).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘531 publication and WO2015/009604, to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so to provide a HPV antigen specific T cell population that covers specificity to epitopes of HPV16 and HPV18 for studying HPV specific T cell responses or for performing immunotherapy. Furthermore, selecting from useful viral antigen peptides for inducing T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Regarding the 14 which recites a peptide concentration of 1 ug/ml, it is noted that the references teach using concentrations very close to the claimed amount.  For example, Wu teaches peptides at less than 25 ug/ml, and   The ‘531 publication teaches using peptides at concentrations on the order of 10 uM. Thus, optimizing the concentrations of reagents to within the ranges recited the instant claims, would be routine and well within the purview of the ordinary artisan.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Vera et al., 2010.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in they do not explicitly teach a G-REX® culture device 
 	Vera teaches culturing CD8 T cells in a gas-permeable G-REX® culture device, which allows gas exchange and can decrease complexity of culture while amplifying CD8 T cell expansion and increasing output.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Vera to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so since Vera teaches culturing CD8 T cells in a gas-permeable G-REX® culture device, which allows gas exchange and can decrease complexity of culture while amplifying CD8 T cell expansion and increasing output.  

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Pattacini et al., 2014.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in that they do not explicitly teach performing ICCS.
 	Pattacini et al. teach that intracellular cytokine staining (ICCS) is a cutting edge immune monitoring technique to evaluate cytokines expressed by T cells for detecting immune responses vital to clearance of viral infections.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Pattacini to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so since Pattacini et al. teach that intracellular cytokine staining is a cutting edge immune monitoring techniques to evaluate cytokines expressed by T cells for detecting immune responses vital to clearance of viral infections.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644